Case 3:17-cr-00319-SMH-KLH Document 103-2 Filed 04/10/19 Page 1 of 2 PagelD #: 299

US. DISTRICT cour
WESTEAN DISTRICT OF LOUISIANA
RECEIVED - MONROE

APR 10 2019

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

MONROE DIVISION

UNITED STATES OF AMERICA = * ~——s CRIMINAL NO. 17-CR-00319-02

*

*
VERSUS | * 21 U.S.C. § 846

*

* CHIEF DISTRICT JUDGE HICKS
JESSICA N. DAVIS * MAGISTRATE JUDGE HAYES

_ FACTUAL BASIS

This Factual Basis is submitted in accordance with Federal Rules of Criminai
Procedure, Rule 11. The parties signing below agree and stipulate to the following
factual matters, as the basis for the Defendant pleading guilty to Count] of the
Indictment:

On August 14, 2017, JESSICA N. DAVIS accompanied Matthew A. Beaudion
and Justin D, Jenkins to Houston, Texas to obtain methamphetamine. The purpose
of the trip was for Beaudion to obtain methamphetamine which he and DAVIS
would then distribute to other persons. DAVIS personally assisted the planned,
subsequent distributions by telephonically discussing the acquisition of
methamphetamine with one of Beaudion's customers and letting them know when
they would be returning to Monroe, Louisiana with the drugs. Once in Houston,
Beaudion obtained methamphetamine which DAVIS, Jenkins, and Beaudion
transported together back to Monroe, Louisiana on August 15, 2017. Upon arriving

in Monroe, Louisiana, the vehicle, driven by Jenkins and also occupied by DAVIS
Case 3:17-cr-00319-SMH-KLH Document 103-2 Filed 04/10/19 Page 2 of 2 PagelD #: 300

and Beaudion, was stopped by law enforcement and searched. During the search,
agents discovered 690.5 grams of methamphetamine hidden in the dash of the
vehicle behind the radio.

JESSICA N. DAVIS knew or reasonably should have known that the scope of
the conspiracy involved at least 500 grams of methamphetamine. DAVIS also knew
that the purpose of the conspiracy was to obtain methamphetamine for distribution.
Wherefore, the parties signing below agree and stipulate that the preceding
paragraphs adequately describe the defendant's role in the offense of Conspiracy to
Possess with the Intent to Distribute 50 grams or more of methamphetamine or 500
grams or more of a mixture or substance containing a detectable amount of
methamphetamine, for the purpose of establishing her guilt beyond a reasonable

doubt to Count 1 of the Indictment in this case.

 

   

 

 

Signed this_ |G day of Ae re , 2019.
JESSICA N. DAVIS J@SEPH GREENWALD, JR.
Defendant : Counsel for Defendant

DAVID C, JOSEPH
UNITED STATBATTORNEY,

SETH D. REEG (Bar #37184)_5
Assistant United States Attorney
300 Fannin St., Ste. 3201
Shreveport, LA 71101

(318) 676-3600
